DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the claims filed 05/28/2021.
Claims 1-21 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 13/399364 under 35 U.S.C. 120 is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 05/28/2021 has been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "The disclosed embodiments relate to communication of financial messages from an Exchange to market participants whereby messages directed to particular market participants may be consolidated with other messages directed to all market participants and communicated via the same communications medium while preserving the anonymity of those market participants to which messages are particularly directed”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “The disclosed embodiments relate to”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and any claims which depend therefrom are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 21 recites the structural element "by the processor" in line 10.  There is insufficient antecedent basis for this structural element in these claims. As such, the cited claims are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea managing personal communications between individuals without a practical application without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, independent claim 11 and all claims which depend from it are directed toward a system, and independent claim 21 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “generating a first identifier and allocating the first identifier to a first participant of a plurality of participants, the allocation of the first identifier to the first participant being discernible thereby and not by any other of the plurality of participants, and further the inclusion of the first identifier as being in a same allocation with other identifiers allocated to the first participant not being discernible by any of the other participants;	generating a first message responsive to a first request message previously received from the first participant, the first message including data representative of information to be received and comprehended by the plurality of participants, the first message generated to be identified by the first participant of the plurality of participants as being associated therewith and responsive to the first request message, the other participants of the plurality of participants being unable to identify the first participant or the association of the first message therewith from the first message;	augmenting the first message with the first identifier, the first identifier not having been used to augment a previous message responsive to a previous request message received from the first participant, that indicates that the data representative of the information of the first message is responsive to the first request message, the indication that the data representative of the information is responsive to the first request message being discernible by the first participant but not discernible by other participants of the plurality of participants, the data representative of the information of the augmented first message being discernible by both the first participant and the others of the plurality of participants; and	transmitting the augmented first message to the plurality of participants in lieu of transmitting a second message responsive to the first request message only to the first participant.”. 

Claim 11 comprises inter alia the functions or steps of “generate a first identifier and allocate the first identifier to a first participant of a plurality of participants, the allocation of the first identifier to the first participant being discernible thereby and not by any other of the plurality of participants, and further the inclusion of the first identifier as being in a same allocation with other identifiers allocated to the first participant not being discernible by any of the other participants;generate a first message responsive to a first request message previously received from the first participant, the first message including data representative of information to be received and comprehended by the plurality of participants, the first message generated to be identified by the first participant of the plurality of participants as being associated therewith and responsive to the first request message, the other participants of the plurality of participants being unable to identify the first participant or the association of the first message therewith from the first message, and augment the first message with the first identifier, the first identifier not having been used to augment a previous message responsive to a previous request message received from the first participant, that indicates that the data representative of the information of the first message is responsive to the first request message, the indication that the data representative of the information is responsive to the first request message being discernible by the first participant but not discernible by other participants of the plurality of participants, the data representative of the information of the augmented first message being discernible by both the first participant and the others of the plurality of participants; andtransmit the augmented first message to the plurality of participants in lieu of transmitting a second message responsive to the first request message only to the first participant”.

Claim 21 comprises inter alia the functions or steps of “generate a first identifier and allocate the first identifier to a first participant of a plurality of participants, the allocation of the first identifier to the first participant being discernible thereby and not by any other of the plurality of participants, and further the inclusion of the first identifier as being in a same allocation with other identifiers allocated to the first participant not being discernible by any of the other participants;	generate a first message responsive to a first request message previously received from the first participant, the first message including data representative of information to be received and comprehended by the plurality of participants, the first message generated to be identified by the first participant of the plurality of participants as being associated therewith and responsive to the first request message, the other participants of the plurality of participants being unable to identify the first participant or the association of the first message therewith from the first message, and augment the first message with the first identifier, the first identifier not having been used to augment a previous message responsive to a previous request message received from the first participant, that indicates that the data representative of the information of the first message is responsive to the first request message, the indication that the data representative of the information is responsive to the first request message being discernible by the first participant but not discernible by other participants of the plurality of participants, the data representative of the information of the augmented first message being discernible by both the first participant and the others of the plurality of participants; and	transmit, via a network, the augmented first message to the plurality of participants in lieu of transmitting a second message responsive to the first request message only to the first participant”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Managing personal communications between individuals without a practical application is a form of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers a organizing human activity but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0069-0073]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 3-10 and 12-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11055775.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Interpretation – “executable”
Claim limitations that employ phrases of the type “executable” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saulpaugh (US Patent No. 7426721) – teaches a virtual machine (e.g. the Java Virtual Machine (JVM)) may include extensions for compiling objects (e.g. Java Objects) into data representation language (e.g. XML) representations of the objects, and for decompiling representations of objects into objects. The virtual machine may supply an API to the compilation/decompilation extensions. The compiler/decompiler API may accept an object as input, and output a data representation language representation of the object and all its referenced objects (the object graph) in a data stream. In addition, the compiler/decompiler API may accept a data stream, which includes a representation of the object and all its referenced objects (the object graph), and output the object (and all the objects in its object graph). In one embodiment, an intermediary format may be used to represent a data representation language document and may be dynamically processed to generate a class instance from the data representation language document.
Cromer (PGPub No. 20020161994) – teaches a method and system are disclosed for substituting an anonymous Universal Unique Identifier (UUID) for a computer system's real UUID in order to disguise an identity of the computer system to an application which is requesting a UUID for the client computer system. A storage device is established in the computer system. The storage device includes a primary and a second location. A UUID stored in the primary location is used as a UUID for the computer system. An anonymous UUID is generated. The anonymous UUID does not identify any particular computer system. The anonymous UUID is stored in the primary location within the storage device, and the real UUID is backed up by moving it into the secondary location. Thereafter, the anonymous UUID is provided in response to requests for the computer system's UUID.
Grody (PGPub No. 20020087456) – teaches a central counterparty for data management (CCDM) receives data relating to financial transactions, associates the data with metadata to create reference data, stores the reference data and provides the reference data in "push" and "pull" ways. The "push" techniques for providing the data include distributing on a data feed, sending the data to parties known to be relevant to the transaction, and sending the data to parties who have a standing query that is satisfied by the data. The "pull" techniques for providing the data include responding to queries received from a variety of parties. The CCDM generates and distributes unique, unambiguous and universal identifiers (U3id's) and associates the U3id identifiers with the reference data.
Moss (PGPub No. 20020128945) – teaches a computerised trading system for the trading of financial instruments or commodities which enables anonymous presentation of quotes on a workstation while still allowing the workstation to filter available quotes for display, on the basis of the nature of the originating party. A central server or network connects a plurality of workstations, each associated with a respective trading floor or institution. For each trading floor or institution, generalized institution status indicators are used to provide display filtration criteria, each indicator indicating a non-specific attribute of the respective institution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
12/16/2022